AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                     for thH_
                                                        Eastern District of Washington
                                                                                                              Nov 29, 2018
                     MAURICE BROWN,                                                                            SEAN F. MCAVOY, CLERK


                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 4:18-CV-5106-SAB
 DR. JOHN F. SMITH, PA-C JO ELLA PHILLIPS, DR.                         )
  KENNETH SAWYER, DR. DALE FETROE, ARNP                                )
  EDITH KROHA, PA-C JACKIE PETERSON, et al.,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The complaint ECF No. 7 is DISMISSED with prejudice for failure to state a claim upon which relief may be granted.
u
              28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Stanley A. Bastian




Date: November 29, 2018                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY


                                                                                          %\Deputy Clerk

                                                                             s/Sean F. McAvoy
